DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This action claims priority to AU2017903959, which is acknowledged.  This action is a CON of now allowed applications 16/143,840 and 16/720,343.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not fairly teach or suggest the limitations of claim 1, specifically that the remote server correlates associated telemetric devices within a proximity, and associates this telemetric device when quantity or usage information is transmitted, in view of all other limitations present in the claims.

Radi (2012/0061091) teaches a system for determining a relative deployed position location of each of a plurality of riser joints of a vessel, and therefore identity information of a vessel including location and deployment information.  Radi is directed toward risers on known vessels, so it does not teach associated vessels being associated.
Hanson (2005/0248454) teaches RF tracking of marries assets through telemetry information, including tracking containers on the ships with location information.  Since this transmission method is RF with passive tags, it is generally not long-range as required for marine transmission, and therefore not portable to vessel tracking, so all of the vessels would have to be local, or therefore not associated within a specific proximity.
Khasis (10,380,534) teaches a system for transmitting telematics data via a network associated with drivers operating specific vessel. Khasis does not teach associated telemetric devices within a specific proximity, or that usage information is transmitted.
Altermatt (10,410,278) teaches associating telematics with vehicles in a rental fleet, including keeping a database of associated rental vehicle images.  However, 
Claims 6 and 11 are allowed for the same reasons as discussed above.  Claims 2-5, 7-10 and 12-15 depend upon claims 1, 6 and 11, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876